Aug 14 2013, 5:39 am
 Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




APPELLANT PRO SE:                                     ATTORNEYS FOR APPELLEE:

BILLY J. LEMOND                                       GREGORY F. ZOELLER
Pendleton, Indiana                                    Attorney General of Indiana

                                                      KATHERINE MODESITT COOPER
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

BILLY J. LEMOND,                                      )
                                                      )
       Appellant-Petitioner,                          )
                                                      )
               vs.                                    )      No. 63A01-1302-PC-83
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Rerspondent.                          )


                         APPEAL FROM THE PIKE CIRCUIT COURT
                          The Honorable Jeffrey L. Biesterveld, Judge
                               Cause No. 63C01-1211-PC-317


                                           August 14, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                      Case Summary

       Billy J. Lemond, pro se, appeals the post-conviction court’s denial of his petition

for post-conviction relief. He contends that the post-conviction court erred in denying his

motion for a change of judge, his request for an evidentiary hearing, and his motion to

continue the denied evidentiary hearing. He also argues that the post-conviction court

erred in holding that the jury verdicts were not inconsistent and that he did not receive

ineffective assistance of trial and appellate counsel. Finding that the post-conviction

court did not err, we affirm.

                                Facts and Procedural History

       The facts underlying Lemond’s convictions were adopted from this Court’s

memorandum opinion on direct appeal:

       In the fall of 2005, Lemond’s ex-wife, Rhonda Mattingly, sought a
       protective order for herself and their daughter, A.N.L. Lemond did not
       want A.N.L.’s name to appear on the protective order because he wanted to
       be able to exercise his visitation rights. On September 6, 2005, Lemond,
       Mattingly, and A.N.L. attended a hearing concerning the protective order.
       After the hearing, Mattingly and A.N.L. waited in the hallway while the
       court finished some paperwork. They were laughing about something
       when Lemond walked past them and said, “[Y]ou may be laughing now but
       tomorrow, it’s going to be a really rough day.”

       The next day, Lemond was to appear in the Dubois Circuit Court to face an
       intimidation charge Mattingly initiated. Mattingly and A.N.L. planned to
       attend the hearing. As they were driving along the Winslow-Cato Road
       toward Jasper, Lemond stepped out of the woods on the right side of the
       road. He fired two shots, which went through the windshield and caused
       Mattingly to swerve off the road. After quickly checking to see where
       Lemond was, Mattingly sped away, and Lemond fired some additional
       shots. Mattingly stopped at the nearest gas station and called 911. Neither
       she nor A.N.L. had been shot, but A.N.L. had some cuts from the glass.




                                             2
       Both Mattingly and A.N.L. identified Lemond as the shooter. Lemond was
       arrested and charged with attempted murder of Mattingly, attempted
       murder of A.N.L., and criminal recklessness with a deadly weapon.

                             *      *      *       *      *

       The jury found Lemond guilty of attempted murder of Mattingly and
       criminal recklessness. Lemond was sentenced to forty-five years for
       attempted murder and two and-a-half years for criminal recklessness, to be
       served concurrently.

Lemond v. State, 878 N.E.2d 384, 388-89 (Ind. Ct. App. 2007) (citations omitted), trans.

denied. On appeal, Lemond argued that:

       (1) [] the failure to give instructions on lesser included offenses was
       fundamental error; (2) [] the jury verdicts were inconsistent; (3) [] the trial
       court abused its discretion by disallowing questions submitted by the jury;
       (4) [] counsel was ineffective; (5) [] the trial judge was biased; and (6) [] his
       sentence is inappropriate.

Id. at 389. This Court affirmed, and our Supreme Court denied transfer.

       Lemond then filed a post-conviction relief petition, alleging: his trial counsel did

not inform him of a plea bargain offered by the prosecutor; a juror had information about

evidence that was not presented at trial; he received ineffective assistance of trial counsel;

he received ineffective assistance of appellate counsel; and he “was found guilty as the

charging information read but only half of what the charging information claimed.”

Appellant’s App. p. 7. The post-conviction court ordered Lemond to submit his cause by

affidavit within thirty days. Lemond then filed a motion for a change of judge and a

motion to have an evidentiary hearing, but both motions were denied. Lemond then filed

a motion to reconsider, as well as a motion to continue the post-conviction evidentiary

hearing. The post-conviction court again denied both motions.

       Lemond now appeals.

                                               3
                                Discussion and Decision

       Lemond raises six issues on appeal, which we restate as: (1) whether he received

ineffective assistance of trial counsel; (2) whether he received ineffective assistance of

appellate counsel; (3) whether the jury verdicts were inconsistent; (4) whether the post-

conviction court erred by denying his motion for a change of judge; (5) whether the post-

conviction court abused its discretion by denying his motion for an evidentiary hearing;

and (6) whether the post-conviction court abused its discretion when it denied his motion

to continue the denied evidentiary hearing.

       The petitioner in a post-conviction proceeding bears the burden of establishing

grounds for relief by a preponderance of the evidence. Ind. Post-Conviction Rule 1(5);

Fisher v. State, 810 N.E.2d 674, 679 (Ind. 2004). When appealing from the denial of

post-conviction relief, the petitioner stands in the position of one appealing from a

negative judgment. Id. On review, we will not reverse the judgment unless the evidence

as a whole unerringly and unmistakably leads to a conclusion opposite that reached by the

post-conviction court. Id.

                                I. Ineffective Assistance

       Lemond first contends that the post-conviction court erred in finding that he

received effective assistance of counsel at both the trial and appellate level. We disagree.

To prevail on a claim of ineffective assistance of counsel, a petitioner must demonstrate

both that his counsel’s performance was deficient and that the petitioner was prejudiced

by the deficient performance.     Strickland v. Washington, 466 U.S. 668, 687 (1984).

Failure to satisfy either prong will cause the claim to fail. French v. State, 778 N.E.2d


                                              4
816, 824 (Ind. 2002). Counsel’s performance is deficient if it falls below an objective

standard of reasonableness based on prevailing professional norms.          Id.   Counsel is

afforded considerable discretion in choosing strategy and tactics, and we will accord those

decisions deference. Timberlake v. State, 753 N.E.2d 591, 603 (Ind. 2001), reh’g denied.

A strong presumption arises that counsel rendered adequate assistance and made all

significant decisions in the exercise of reasonable professional judgment. Id. To meet the

appropriate test for prejudice, the petitioner must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different. Id. A reasonable probability is a probability sufficient to undermine

confidence in the outcome. Perez v. State, 748 N.E.2d 853, 854 (Ind. 2001).

                                      A. Trial Counsel

       Lemond contends that his trial counsel was ineffective for failing to present to him

an offered plea bargain. However, Lemond raised the issue of ineffective assistance of

trial counsel on direct appeal, so he is barred from raising it again. On direct appeal,

Lemond raised five ways in which he felt that his trial counsel was ineffective. While

none of those included failure to present a plea bargain, that is of no consequence. As our

Supreme Court held in Morris v. State, “[n]otwithstanding the fact that petitioner gave

several additional examples of his counsel’s alleged ineffectiveness during the post-

conviction hearing, a consideration of the ineffectiveness issue would constitute review of

an issue already decided on direct appeal. The additional examples of alleged ineffective

representation raised in the instant appeal were available to the petitioner when he filed his

direct appeal . . . .” 466 N.E.2d 13, 14 (Ind. 1984).


                                              5
       Since Lemond knew of this failure to present a plea bargain on January 10, 2007,

Appellant’s Br. p. 5, which was the day of his sentencing hearing, it was an available issue

for him to raise on direct appeal. By not raising the issue on direct appeal, he is barred by

res judicata from raising the issue on post-conviction relief. Morris, 466 N.E.2d at 14.

                                   B. Appellate Counsel

       The standard of review for a claim of ineffective assistance of appellate counsel is

the same as for trial counsel. Reed v. State, 856 N.E.2d 1189, 1195 (Ind. 2006). There

are three ways in which appellate counsel may be considered ineffective: (1) when

counsel’s actions deny the defendant his right of appeal; (2) when counsel fails to raise

issues that should have been raised on appeal; and (3) when counsel fails to present

claims adequately and effectively such that the defendant is in essentially the same

position after appeal as he would have been had counsel waived the issue. Grinstead v.

State, 845 N.E.2d 1027, 1037 (Ind. 2006).

       Lemond’s claims of ineffective appellate counsel fall into two categories: (1)

failure to raise an issue at the appropriate time and (2) failure to adequately present

certain claims.

                   1. Failure to Raise an Issue at the Appropriate Time

       Lemond’s claim of ineffective appellate counsel that falls into this category is that

his appellate counsel was ineffective for raising a claim of ineffective assistance of trial

counsel on direct appeal instead of on post-conviction relief. The decision of what issues

to raise on appeal is one of the most important strategic decisions made by appellate

counsel. Bieghler v. State, 690 N.E.2d 188, 193 (Ind. 1997). Thus, we give considerable


                                             6
deference to appellate counsel’s strategic decisions and will not find deficient

performance in appellate counsel’s choice of some issues over others when the choice

was reasonable in light of the facts of the case and the precedent available to counsel at

the time the decision was made. Taylor v. State, 717 N.E.2d 90, 94 (Ind. 1999).

       Lemond’s claim of ineffectiveness of trial counsel was based on, among other

things, failure to challenge two jurors and admitting on courtroom tapes that he failed to

listen to recorded phone calls. Both of these issues were able to be analyzed on the face

of the trial record, so “the interest of prompt resolution of the matter favor[ed] permitting

it to be raised on direct appeal.” Woods v. State, 701 N.E.2d 1208, 1211 (Ind. 1998).

Lemond has also failed to show how the claims would have been decided any differently

on post-conviction relief than on direct appeal.        “Even if counsel’s choice is not

reasonable, to prevail, petitioner must demonstrate a reasonable probability that the

outcome of the direct appeal would have been different.” Stevens v. State, 770 N.E.2d

739, 760 (Ind. 2002). We therefore find that Lemond has failed to established ineffective

assistance of appellate counsel on this claim.

                         2. Failure to Adequately Present Claims

       The rest of Lemond’s ineffectiveness claims fall into the category of failing to

adequately present claims.      Our Supreme Court has held that “an ineffectiveness

challenge resting on counsel’s presentation of a claim must overcome the strongest

presumption of adequate assistance. Judicial scrutiny of counsel’s performance, already

‘highly deferential,’ is properly at its highest.    Relief is only appropriate when the




                                             7
appellate court is confident it would have ruled differently.” Bieghler, 690 N.E.2d at 196

(internal citation omitted).

       Lemond contends that his appellate counsel was ineffective for not adequately

presenting the issues of his trial counsel’s failure to challenge a juror and alleged judicial

bias. Lemond raised both of these issues on direct appeal, however, so he is barred by res

judicata from raising them again on post-conviction relief. See Morris, 466 N.E.2d at 14.

       In Lemond’s other claim of ineffective assistance, he contends that his appellate

counsel was ineffective for failing to listen to courtroom recordings that indicated that

Lemond’s trial counsel did not listen to all of Lemond’s phone calls. Lemond raised this

issue against his trial counsel on direct appeal, and this Court rejected his argument,

saying that “the record reflects counsel was familiar with the content of those tapes and

objected to several specific statements on those tapes.” Lemond, 878 N.E.2d at 392.

Since Lemond raised this issue on direct appeal, there is nothing that his appellate

counsel could have done to raise the issue on post-conviction relief, as the issue had

already been decided. Additionally, Lemond has failed to show how this Court’s ruling

would have been any different if his appellate counsel had presented this issue differently

on post-conviction relief.

       We therefore find that Lemond has failed to show that he received ineffective

assistance of appellate counsel, and we affirm the post-conviction court’s holding.

                               II. Inconsistent Jury Verdicts

       Lemond next contends that the jury verdicts were inconsistent because, he argues,

under the jury instructions, he was found guilty of both intentionally and recklessly trying


                                              8
to kill Mattingly. Appellant’s Br. p. 13. However, Lemond made this same claim on

direct appeal, and this Court found that the jury verdicts “are not irreconcilable.” Id. at

390. “If [an issue] was raised on appeal, but decided adversely, it is res judicata.”

Timberlake, 753 N.E.2d at 597. We therefore find that res judicata bars Lemond from

raising this issue again on post-conviction relief.

                             III. Motion for Change of Judge

       Lemond also argues that the post-conviction court erred by denying his motion for

a change of judge. He contends that the motion was not timely filed through no fault of

his own and that he has sufficiently showed bias on the part of Judge Jeffrey L.

Biesterveld. We disagree.

       Post-Conviction Rule 1(4)(b) states in relevant part:

       Within ten [10] days of filing a petition for post-conviction relief under this
       rule, the petitioner may request a change of judge by filing an affidavit that
       the judge has a personal bias or prejudice against the petitioner. . . . . A
       change of judge shall be granted if the historical facts recited in the
       affidavit support a rational inference of bias or prejudice.

Under this rule, the judge must examine the affidavit, treat the facts recited in the

affidavit as true, and determine whether those facts create a reasonable inference of bias

or prejudice. Pruitt v. State, 903 N.E.2d 899, 939 (Ind. 2009). The presumption is that

the post-conviction judge is not biased against a party unless the judge holds a “personal

bias or prejudice,” one that “stems from an extrajudicial source—meaning a source

separate from the evidence and argument presented at the proceedings.” Lambert v.

State, 743 N.E.2d 719, 728 (Ind. 2001).




                                              9
       In this case, Lemond failed to file his motion for a change of judge within ten

days. However, Post-Conviction Rule 1(4)(b) states that “[f]or good cause shown, the

petitioner may be permitted to file the affidavit after the ten [10] day period.” Lemond

contends that the reason his affidavit was not filed within the ten-day period is because

his public defender did not get the paperwork for his case in time to submit the motion.

But, Lemond’s public defender contacted him about the change-of-judge motion on June

20, 2008, which was over four years before he actually filed the affidavit. Appellant’s

App. p. 21-21, 26-27. Based on this lapse of time, we cannot say that Lemond showed

good cause for the delay in filing his motion for a change of judge.

       Even if Lemond’s affidavit had been timely filed, he has failed to show that Judge

Biesterveld held a “personal bias or prejudice” against him. Lemond alleges that Judge

Biesterveld was biased against him because his children attended a school that was

locked down because of the shooting. Id. at 20. However, Lemond has provided no

evidence to support this allegation; even if he had, this does not create a reasonable

inference of personal bias, as there is no evidence that the Judge’s children were harmed

in any way. The shooting also occurred eight years before Lemond filed his motion for a

change of judge.

       Because Lemond both failed to show good cause for filing his affidavit after the

ten-day time frame and that Judge Biesterveld had a personal bias or prejudice against

him, we find that the post-conviction court did not err in denying his motion for a change

of judge.

                                IV. Evidentiary Hearing


                                            10
   Lemond also contends that the post-conviction court erred in denying his request for a

hearing.   We disagree.     Indiana Post-Conviction Rule 1(5) governs post-conviction

hearings and provides in relevant part:

       The petition shall be heard without a jury . . . . The court may receive
       affidavits, depositions, oral testimony, or other evidence and may at its
       discretion order the applicant brought before it for the hearing. The
       petitioner has the burden of establishing his grounds for relief by a
       preponderance of the evidence.

Additionally, Indiana Post-Conviction Rule 1(9) provides further guidance on the matter:

       In the event petitioner elects to proceed pro se, the court at its discretion
       may order the cause submitted upon affidavit. It need not order the
       personal presence of the petitioner unless his presence is required for a full
       and fair determination of the issues raised at an evidentiary hearing.

Therefore, if a petitioner proceeds pro se, as Lemond did, the trial court may decide that

the cause should be submitted by affidavit, and “it is the court’s prerogative to determine

whether an evidentiary hearing is required, along with the petitioner’s personal presence,

to achieve a ‘full and fair’ determination of the issues raised[.]” Smith v. State, 822

N.E.2d 193, 201 (Ind. Ct. App. 2005) (citing Ind. Post-Conviction Rule 1(9)(b)), trans.

denied.

       In this case, the trial court determined that a full and fair determination of the

issues could be made from affidavits alone, and a hearing was not required. Under Post-

Conviction Rule 1(9), this is within the trial court’s discretion.

                 V. Denial of Motion to Continue Evidentiary Hearing

       Finally, Lemond argues that the post-conviction court erred in denying his motion

to continue the denied evidentiary hearing. Determining whether to grant a continuance

for a motion that is not based on statutory grounds is within the discretion of the trial

                                              11
court. Evans v. State, 855 N.E.2d 378, 386 (Ind. Ct. App. 2006), reh’g denied, trans.

denied. We will not reverse the trial court’s decision unless there is a clear showing that

the trial court has abused that discretion and that the defendant has been prejudiced

because of that denial. Id.

       In this case, there was no evidentiary hearing set, and yet Lemond’s motion clearly

asked to continue the post-conviction evidentiary hearing. Appellant’s App. p. 28-30.

Lemond contends that the post-conviction court should have known that he meant to

request a continuance to file his affidavit despite what he called the motion. However,

Lemond provides no argument or authority to support this contention.               Regardless,

Lemond did not comply with the trial court’s order that he submit his affidavit by January

18, 2013. Lemond argues that he did not have enough time in the law library to finish his

affidavit by this date, but it is a well-settled principle that pro se litigants are held to the

same standards as licensed attorneys. Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App.

2004), trans denied. We therefore cannot say that the post-conviction court abused its

discretion in denying Lemond’s motion.

       Affirmed.

BAKER, J., and FRIEDLANDER, J., concur.




                                              12